Citation Nr: 1630991	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-03 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from August 1964 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his connection with his appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  Such was scheduled for August 2016; however, as will be discussed below, the Veteran withdrew his appeal, and therefore, his hearing request, in July 2016.  38 C.F.R. § 20.702(e), 20.704(e) (2015).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

In July 2016, prior to promulgation of a Board decision, the Veteran submitted a statement in which he withdrew his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.
 
In July 2016, prior to promulgation of a Board decision, the Veteran submitted a statement in which he withdrew his appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and the appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


